

117 S2041 IS: Department of Veterans Affairs Provider Accountability Act
U.S. Senate
2021-06-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2041IN THE SENATE OF THE UNITED STATESJune 14, 2021Mr. Manchin (for himself, Mr. Moran, Mr. Boozman, Ms. Collins, and Mr. Cassidy) introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to direct the Secretary of Veterans Affairs to enforce the licensure requirement for medical providers of the Department of Veterans Affairs.1.Short titleThis Act may be cited as the Department of Veterans Affairs Provider Accountability Act.2.Compliance with requirements for examining qualifications and clinical abilities of health care professionals of Department of Veterans Affairs(a)In generalSubchapter I of chapter 74 of title 38, United States Code, is amended by adding at the end the following new section:7414.Compliance with requirements for examining qualifications and clinical abilities of health care professionals(a)Compliance with credentialing requirementsThe Secretary shall ensure that each medical center of the Department, in a consistent manner—(1)compiles, verifies, and reviews documentation for each health care professional of the Department at such medical center regarding, at a minimum—(A)the professional licensure, certification, or registration of the health care professional;(B)whether the health care professional holds a Drug Enforcement Administration registration; and(C)the education, training, experience, malpractice history, and clinical competence of the health care professional; and(2)continuously monitors any changes to the matters under paragraph (1), including with respect to suspensions, restrictions, limitations, probations, denials, revocations, and other changes, relating to the failure of a health care professional to meet generally accepted standards of clinical practice in a manner that presents reasonable concern for the safety of patients.(b)Registration regarding controlled substances(1)Except as provided in paragraph (2), the Secretary shall ensure that each covered health care professional holds an active Drug Enforcement Administration registration.(2)The Secretary shall—(A)determine the circumstances in which a medical center of the Department must obtain a waiver under section 303 of the Controlled Substances Act (21 U.S.C. 823) with respect to covered health care professionals; and(B)establish a process for medical centers to request such waivers.(3)In carrying out paragraph (1), the Secretary shall ensure that each medical center of the Department monitors the Drug Enforcement Administration registrations of covered health care professionals at such medical center in a manner that ensures the medical center is made aware of any change in status in the registration by not later than seven days after such change in status.(4)If a covered health care professional does not hold an active Drug Enforcement Administration registration, the Secretary shall carry out any of the following actions, as the Secretary determines appropriate:(A)Obtain a waiver pursuant to paragraph (2).(B)Transfer the health care professional to a position that does not require prescribing, dispensing, administering, or conducting research with controlled substances.(C)Take appropriate actions under subchapter V of this chapter, with respect to an employee of the Department, or take appropriate contract administration actions, with respect to a contractor of the Department.(c)Reviews of concerns relating to quality of clinical care(1)The Secretary shall ensure that each medical center of the Department, in a consistent manner, carries out—(A)ongoing, retrospective, and comprehensive monitoring of the performance and quality of the health care delivered by each health care professional of the Department located at the medical center, including with respect to the safety of such care; and(B)timely and documented reviews of such care if an individual notifies the Secretary of any potential concerns relating to a failure of a health care professional of the Department to meet generally accepted standards of clinical practice in a manner that presents reasonable concern for the safety of patients.(2)The Secretary shall establish a policy to carry out paragraph (1), including with respect to—(A)determining the period by which a medical center of the Department must initiate the review of a concern described in subparagraph (B) of such paragraph following the date on which the concern is received; and(B)ensuring the compliance of each medical center with such policy.(d)Compliance with requirements for reporting quality of care concernsIf the Secretary substantiates a concern relating to the clinical competency of, or quality of care delivered by, a health care professional of the Department (including a former health care professional of the Department), the Secretary shall ensure that the appropriate medical center of the Department timely notifies the following entities of such concern, as appropriate:(1)The appropriate licensing, registration, or certification body in each State in which the health care professional is licensed, registered, or certified.(2)The Drug Enforcement Administration.(3)The National Practitioner Data Bank established pursuant to the Health Care Quality Improvement Act of 1986 (42 U.S.C. 11101 et seq.).(4)Any other relevant entity.(e)Prohibition on certain settlement agreement terms(1)Except as provided in paragraph (2), the Secretary may not enter into a settlement agreement relating to an adverse action against a health care professional of the Department if such agreement includes terms that require the Secretary to conceal from the personnel file of the employee a serious medical error or lapse in clinical practice that constitutes a substantial failure to meet generally accepted standards of clinical practice as to raise reasonable concern for the safety of patients.(2)Paragraph (1) does not apply to adverse actions that the Special Counsel under section 1211 of title 5 determines constitutes a prohibited personnel practice.(f)TrainingNot less frequently than annually, the Secretary shall provide mandatory training on the following duties to employees of the Department who are responsible for performing such duties:(1)Compiling, validating, or reviewing the credentials of health care professionals of the Department.(2)Reviewing the quality of clinical care delivered by health care professionals of the Department.(3)Taking adverse privileging actions or making determinations relating to other disciplinary actions or employment actions against health care professionals of the Department for reasons relating to the failure of a health care professional to meet generally accepted standards of clinical practice in a manner that presents reasonable concern for the safety of patients.(4)Making notifications under subsection (d).(g)DefinitionsIn this section:(1)The term controlled substance has the meaning given that term in section 102 of the Controlled Substances Act (21 U.S.C. 802).(2)The term covered health care professional means an individual employed in a position as a health care professional of the Department, or a contractor of the Department, that requires the individual to be authorized to prescribe, dispense, administer, or conduct research with, controlled substances.(3)The term Drug Enforcement Administration registration means registration with the Drug Enforcement Administration under section 303 of the Controlled Substances Act (21 U.S.C. 823) by health care practitioners authorized to dispense, prescribe, administer, or conduct research with, controlled substances.(4)The term health care professional of the Department means an individual working for the Department in a position described in section 7401 of this title, including a contractor of the Department serving in such a position..(b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 7413 the following new item:7414. Compliance with requirements for examining qualifications and clinical abilities of health care professionals..(c)Deadline for implementationThe Secretary of Veterans Affairs shall commence the implementation of section 7414 of title 38, United States Code, as added by subsection (a), by the following dates:(1)With respect to subsections (a), (c)(2), (d), and (f) of such section, not later than 180 days after the date of the enactment of this Act.(2)With respect to subsection (c)(1) of such section, not later than one year after the date of the enactment of this Act.(3)With respect to subsection (b)(2) of such section, not later than 18 months after the date of the enactment of this Act.(d)Audits and reports(1)Audits(A)In generalThe Secretary of Veterans Affairs shall carry out annual audits of the compliance of medical centers of the Department of Veterans Affairs with the matters required by section 7414 of title 38, United States Code, as added by subsection (a).(B)Conduct of auditsIn carrying out audits under subparagraph (A), the Secretary—(i)may not authorize the medical center being audited to conduct the audit; and(ii)may enter into an agreement with another department or agency of the Federal Government or a nongovernmental entity to conduct such audits.(2)Reports(A)In generalNot later than one year after the date of the enactment of this Act, and annually thereafter for five years, the Secretary of Veterans Affairs shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report on the audits conducted under paragraph (1).(B)ElementsEach report submitted under subparagraph (A) shall include a summary of the compliance by each medical center of the Department of Veterans Affairs with the matters required by section 7414 of title 38, United States Code, as added by subsection (a).(C)Initial reportThe Secretary shall include in the first report submitted under subparagraph (A) the following:(i)A description of the progress made by the Secretary in implementing section 7414 of title 38, United States Code, as added by subsection (a), including any matters under such section that the Secretary has not fully implemented.(ii)An analysis of the feasibility, advisability, and cost of requiring cre­den­tial­ing employees of the Department to be trained by an outside entity and to maintain a credentialing certification.(e)Report on updates to policy of the Department of Veterans Affairs for reporting patient safety concerns to appropriate State and other entities(1)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report on the efforts of the Department of Veterans Affairs to update policies and practices for employees of medical centers of the Department, Veterans Integrated Service Networks, and the Veterans Health Administration to report to State licensing boards, the National Practitioner Data Bank established pursuant to the Health Care Quality Improvement Act of 1986 (42 U.S.C. 11101 et seq.), and any other relevant entity health care professionals who are employed by or separated from employment with the Department and whose behavior and clinical practice so substantially failed to meet generally accepted standards of clinical practice as to raise reasonable concern for the safety of patients.(2)ConsultationThe report required by paragraph (1) shall include a description of the efforts of the Department to consult with—(A)State licensing boards;(B)the Centers for Medicare & Medicaid Services;(C)the National Practitioner Data Bank; and(D)the exclusive representative of employees of the Department appointed under section 7401(1) of title 38, United States Code. 